Citation Nr: 1016987	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  05-34 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than December 
15, 2008, for assignment of a 100 percent rating for Wolff-
Parkinson-White syndrome.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU) prior to December 15, 2008.  


REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his brother




ATTORNEY FOR THE BOARD

J.G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to 
December 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The Veteran testified before the undersigned Veterans Law 
Judge in September 2008.  A transcript of the hearing is of 
record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

In October 2009, the Board received argument from the 
Veteran's representative including a disagreement with the 
effective date assigned in the July 2009 rating decision for 
a 100 percent disability rating for Wolff-Parkinson-White 
syndrome.  There is no indication that a statement of the 
case has been issued in response.  Hence, the issue must be 
remanded to the RO for issuance of a statement of the case.  
See Manlincon v. West, 12 Vet. App. 238 (1999).

It is noted that entitlement to a TDIU prior to December 15, 
2008, is inextricably intertwined with the issue of whether 
an earlier effective date is warranted for a 100 percent 
rating for Wolff-Parkinson-White syndrome and a decision on 
the TDIU issue must be deferred pending completion of the 
actions requested in the remand section of this document.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Issue a Statement of the Case to the 
Veteran and his attorney as to the 
effective date assigned for a 100 percent 
rating for Wolff-Parkinson-White syndrome.  
If a timely substantive appeal is filed, 
the issue should be certified to the Board 
for appellate consideration.  Unless the 
Veteran withdraws his appeal as to 
entitlement to a TDIU, return that issue 
to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

